                 Case: 1:21-cv-00212-PAG Doc #: 1-3 Filed: 01/27/21 1 of 2. PageID #: 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                 __________   Districtofof__________
                                                                           Ohio

                                                                   )
                                                                   )
                                                                   )
                PRISCILLA EVAGOODWIN
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.
                                                                   )
                                                                   )
                                                                   )
        WELLS FARGO BANK, N.A., and
    EXPERIAN INFORMATION SOLUTIONS, INC                            )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Experian Information Solutions, Inc
                                       475 Anton Blvd.
                                       Costa Mesa, CA 92626
                                       Registered Agent:
                                       CT CORPORATION SYSTEM
                                       818 W. Seventh St., Ste 930
                                       Los Angeles, CA 90017
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Adam T. Hill
                                       The Law Offices of Jeffrey Lohman, P.C.
                                       28544 Old Town Front Street, Suite 201
                                       Temecula, CA 92880
                                       Tel: (657) 236-92590
                                       Fax: (602) 857-8207
                                       Email: AdamH@jlohman.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              SANDY OPACICH, CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case: 1:21-cv-00212-PAG Doc #: 1-3 Filed: 01/27/21 2 of 2. PageID #: 15

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
